Citation Nr: 1420591	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a disability rating in excess of 40 percent for the service-connected arthritis of the lumbosacral spine with strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957 and from April 1965 to August 1990.  He was awarded the Purple Heart and Vietnam Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.

In September 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In November 2010, the Board denied the Veteran's claim for a rating in excess of 10 percent for the service-connected tinnitus and remanded other issues to the RO for additional development of the record, including the issue of a disability evaluation in excess of 40 percent for the service-connected arthritis of the lumbosacral spine with strain.  

In a May 2012 rating decision, the RO granted service connection for chronic headaches (claimed as the residual of a head injury) rated as 30 percent disabling, effective on September 18, 2007 and service connection for blindness of the left eye (claimed as the residual of a head injury) rated at a noncompensable level, effective on September 18, 2007.  Therefore, these claims are no longer on appeal.

In July 2012, the Board reopened and remanded the Veteran's claim of service connection for arthritis of multiple joints, granted an increased rating of 30 percent for the service-connected cervical spine arthritis, and denied the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability.  

The Veteran appealed the July 2012 decision denying his claim for an increased disability rating for the service-connected arthritis of the lumbosacral spine with strain to the United States Court of Appeals for Veterans Claims (Court). 

In a Memorandum Decision dated September 2013, the Court affirmed the Board's decision denying the Veteran's claim for an increased disability rating on a schedular basis.  

However, the Court set aside the Board's decision denying the Veteran's claim on an extraschedular basis and remanded that matter for further development and readjudication.

The Board observes that, in March 2013 and June 2013 rating decisions, the RO granted service connection for degenerative joint disease of the right and left elbows, right and left hand, right and left knees, and feet,  The RO also granted service connection for disability manifested by limitation of extension of the right forearm.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Board reiterates that the issue of whether the Veteran is entitled to a higher schedular rating for the service-connected arthritis of the lumbosacral spine with strain was undisturbed by the Court's Memorandum Decision, and notes that the Veteran has made no further arguments in that regard.  

Thus, the Board must only consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected arthritis of the lumbosacral spine with strain.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44   (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

In the aforementioned September 2013 Memorandum Decision, the Court found that the Board, in determining whether the Veteran's claim should be referred to the Under Secretary for Benefits or Director of the Compensation Service for a determination as to an extraschedular evaluation, failed to provide adequate reasons and bases as to how the rating schedule, which is based on range of motion, contemplated the Veteran's difficulty walking, including the need to use two canes for movement and a wheelchair for shopping, as well as use of a back brace and TENS unit.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The Board points out that the Veteran has been assigned a combined, schedular 100 percent disability evaluation for his service-connected disabilities beginning on March 9, 2010.  See 38 U.S.C.A. §§ 7104(a) , 7105(d)(5).

The Board acknowledges the Veteran's asserts that the use of a TENS unit, wheelchair, canes, and back brace for mobility are not contemplated by the rating criteria such that he is entitled to an extraschedular evaluation.  

As such, the Board finds that a determination is required as to whether the Veteran uses the TENS unit, wheel chair, canes, and back brace solely due to his arthritis of the lumbosacral spine with strain.  

The Board also finds that an opinion is necessary to determine whether the Veteran's symptoms due to his service-connected arthritis of the lumbosacral spine with strain are not contemplated by the rating criteria, including his complaints of pain and limited motion.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)  (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  See also 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

The Board points out that the opinion is only required for the period prior to the grant of a schedular, 100 percent disability evaluation in March 2010, but no earlier than the date of the Veteran's claim for an increase.  See 38 C.F.R. § 3.400.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The AOJ should take all indicated action in order to associate with the record copies of all VA treatment records identified by the Veteran for the period from September 2006 through March 2010.

2.  The RO should take all indicated action to send the Veteran a VCAA notice letter pertaining to a claim for entitlement to a TDIU rating, and allow for a reasonable period for response. 

3.  The RO then should take appropriate action to obtain a VA medical opinion as to whether the Veteran, for the rating period between September 6, 2006 and March 9, 2010, required the use of a TENS unit, wheelchair, canes, and back brace for mobility due to his service-connected arthritis and strain of the lumbar spine.  

The opinion should also provide an opinion as to whether the Veteran has symptoms due to his service-connected arthritis of the lumbosacral spine with strain that are not contemplated by the rating criteria such that he is entitled to an extraschedular evaluation.  

A rationale for all opinions expressed should be provided.

4. After completing all indicated development, the RO should readjudicate the issue of an increased rating for the service-connected arthritis and strain of the lumbar spine on an extraschedular basis in light of all the evidence of record.  This should include determining whether the case should be referred for extraschedular consideration by the Director of the Compensation Service.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Statement of the Case and afforded a reasonable opportunity of response.   

Thereafter, if indicate, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Stephen L. Wilkins
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



